PER CURIAM.
The Pinellas Suncoast Transit Authority timely petitions this court to review an order which denied its motion to dismiss the respondent’s claim against the Authority now pending before the Florida Commission on Human Relations. Petitioner, however, fails to demonstrate that “review of the final agency decision would not provide an adequate remedy,” the showing necessary to obtain interlocutory review pursuant to section 120.68(1), Florida Statutes. See Johnson v. Henningson, 370 So.2d 60 (Fla. 4th DCA 1979). Accordingly, the petition is denied.
PETITION DENIED.
ALLEN, C.J., BARFIELD and VAN NORTWICK, JJ., concur.